Title: To George Washington from Brigadier General William Livingston, 21 August 1776
From: Livingston, William
To: Washington, George



Elizabeth Town [N.J.]Augt 21st 1776
May it please Your Excy

In the utmost Haste, I must inform you that very providentially, I sent a Spy last Night on Staten Island to obtain Intelligence of the movements of the Enemy, as many Things apparently new was seen from our Lines—He has this Moment returned in safety—The Substance of his Information I must give you in short—He went on the Island about Midnight and got undiscovered to the House of the Person to whom he was sent, who informed him—That the whole Force of the Enemy

of every kind was 35000 Men, 15000 of whom were left on the Island, but all the rest Embarqued.
That they expected to attack every Hour, he thinks this Night at farthest—It was to be on Long Island, & up the North River—That the 15000 Men were to land & attack at Bergen Point, Elizabeth Town Point and at Amboy.
He has heard the Orders read & heard the Generals talk of it—The Waggons are all laid out & ready—That they appear very determined & will put all to the Sword—They are in great want of Provision—Pork tolerably good but flour exceedingly bad—They have eat up all the Cattle and are now killing & barrelling up all the Horses they meet with.
All the field Pieces are taken on Board except two—The Informant may be depended on, being employed by the General and carries his Baggage—He has been employed in purchasing Cattle—He has given £10 for a Cow and 10 Dollars for a Sheep—That the Tories on the Island are very illy treated lately, so that the Inhabitants who at first were so pleased, would now be willing to poison them all—They take from them every Thing they choose, and no one has any Thing they can call their own. I am with great respect Your Excellencies Most Hble Servt

Wil: Livingston

